Citation Nr: 1752534	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  12-06 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent prior to August 15, 2014, and to a rating in excess of 20 percent beginning August 15, 2014, for left lower extremity radiculopathy.

2. Entitlement to an initial rating in excess of 10 percent prior to December 13, 2016; and to a rating in excess of 20 percent beginning December 13, 2016, for right lower extremity radiculopathy.

3. Entitlement to a rating in excess of 20 percent for a back disability.

4. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and Mr. G.P.


ATTORNEY FOR THE BOARD

Rachel Mamis, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1968 to March 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2010 and October 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In connection with this appeal, the Veteran and Mr. G.P. testified at a hearing before the undersigned Veterans Law Judge at the RO in August 2017.  A transcript of that hearing has been associated with the claims file. 


REMAND

The Board finds that additional development is required before the claims on appeal are decided.  

At his August 2017 Board hearing, the Veteran reported that they symptoms of his peripheral neuropathy and back disability had increased in severity since his last VA examination.  The Veteran was practically wheelchair bound as a result of his disabilities.  A review of the record shows that the Veteran was last afforded VA examinations for his peripheral neuropathy and back disability in December 2016.  As there is an indication that the Veteran's symptoms have increased in severity since that time, the Board finds that the Veteran should be afforded new VA examinations to determine the current level of severity of all impairment resulting from his service-connected bilateral lower extremity peripheral neuropathy and back disability.  

With regard to the claim of entitlement to a TDIU, the Board notes that the Veteran does not currently meet the schedular criteria for assignment of a TDIU.  Therefore, the claim of entitlement to a TDIU is inextricably intertwined with the increased rating claims on appeal.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Additionally, current treatment records should be identified and obtained before a decision is made in this case.  

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any outstanding, pertinent VA and private treatment records and associate them with the claims file.

2. Then, schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the current level of severity of all impairment resulting from his back disability.  The claims file must be made available to, and reviewed in its entirety by the examiner.  Any indicated studies should be performed.

The examiner should provide all information required for rating purposes, to specifically include range of motion in active and passive motion.  The examiner should also provide weight-bearing and non weight-bearing range of motion for all the weight-bearing joints in question.  If the examiner is unable to conduct the required testing or concludes that required testing is not necessary in this case, the examiner should clearly explain why that is so.

The examiner should specifically describe the impact the Veteran's back disability has on his ability to work, to include a detailed description of functional limitations and any reasonable accommodations that would be required for the Veteran to be able to perform in an occupational setting.  

3. Then, schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the current level of severity of all impairment resulting from his bilateral lower extremity peripheral neuropathy.  The claims file must be made available to, and reviewed in its entirety by the examiner.  Any indicated studies should be performed.  The examiner should provide all information required for rating purposes. 

The examiner should specifically describe the impact the Veteran's bilateral lower extremity peripheral neuropathy has on his ability to work, to include a detailed description of functional limitations and any reasonable accommodations that would be required for the Veteran to be able to perform in an occupational setting. 

4.  Confirm that the VA examination report and any medical opinions provided comport with this remand and undertake any other development found to be warranted.

5. Then, readjudicate the claims on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




